Citation Nr: 9925317	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  97-25 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for residuals of 
fractures of the 2nd, 3rd and 4th metatarsals of the right 
foot, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
February 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania, 
Regional Office (RO), denying the veteran an increased 
evaluation for his service-connected right foot disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The residuals of fractures of the 2nd, 3rd and 4th 
metatarsals of the right foot are manifested by degenerative 
joint disease, pain and scars causing functional limitations 
and more nearly approximating moderately severe impairment.  


CONCLUSION OF LAW

The criteria for a 20 percent rating for residuals of 
fractures of the 2nd, 3rd and 4th metatarsals of the right 
foot have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59 and Part 4, 
Code 5284.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the context of an increased rating, the mere allegation 
that a disability has become more severe is sufficient to 
establish a well-grounded claim.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased evaluation for his service-
connected right foot disability is well grounded.  
38 U.S.C.A. § 5107(a).  The Board also finds that all 
relevant evidence has been obtained with regard to this claim 
and no further assistance to the veteran is required to 
comply with the duty to assist him mandated by 38 U.S.C.A. 
§ 5107(a). 

Factual Background

The veteran's service medical records show that, in September 
1943, the veteran sustained a complete fracture of the 2nd, 
3rd and 4th metatarsals of the right foot when he jumped from 
a wall on an obstacle course and landed on the ball of the 
right foot.  The veteran's foot was casted and he was 
returned to duty the following month.

On his post service VA examination in August 1948, the 
veteran reported a history of injury to his right foot in 
service.  He said he was hospitalized for 5 weeks and 4 days 
and then wore a walking cast for three weeks.  He complained 
that his right foot felt weak.  Physical examination revealed 
both feet to be grossly negative.  There was some tenderness 
of the toes.  Movement of the foot was carried out well 
although the movements of the toes of the right foot reacted 
collectively while the left toes reacted more or less 
individually.  The veteran was also observed to have 
bilateral flat feet, which were indicated to be asymptomatic.  
An X-ray of the right foot was interpreted to show normal-
appearing osseous and joint structures.  

Service connection for residuals of a fracture of the right 
metatarsals 2nd, 3rd and 4th toes with bilateral pes planus 
was established by an RO rating action dated in September 
1948.  This disorder was rated 10 percent disabling under 
Diagnostic Code 5284 of VA's Schedule for Rating Disabilities 
(Rating Schedule).  

On a VA examination in December 1996, in connection with his 
current claim, the veteran reported that he injured his right 
foot in service and was subsequently operated on two times 
due to complaints of continuous pain.  He said that the first 
time was to remove a neuroma and that the second time, one of 
his toes was drawn to the plantar aspect of the foot.  The 
veteran said the right foot is always weak and causes him to 
lose his balance very easily.  This problem was reported to 
be aggravated by the fact that the veteran has bilateral 
total knee replacements.  The veteran complained of constant 
ache in the bottom of the right foot, exacerbated with 
walking.  The veteran was observed by his examiner to walk 
with a cane.  Physical examination of the right foot revealed 
no swelling.  The veteran had bilateral flat feet.  There was 
no angulation of the bone in the foot, no false motion and no 
shortening.  Pain was manifested at the level of the 
metatarsophalangeal joint of the right foot.  The veteran's 
bilateral flat feet were notable on standing.  Supination and 
pronation of the feet were within normal limits.  The 
examiner observed that the veteran could not do any squatting 
because of his bilateral total knee replacement.  He could 
not rise on his toes and heels because of the knees.  There 
were no skin or vascular changes.  The examiner noted that 
the veteran "has flat feet, function is very poor."  He also 
observed that the veteran limped.  The veteran was also noted 
to have scars on the dorsal aspect of the right foot, one 
scar between the 2nd and 3rd toes and one scar between the 
3rd and 4th toes.  The scars were reddish, about 1 inch long, 
very close to the wedge of the toes and not painful on 
palpation.  An X-ray of the foot was unremarkable for the 
osseous structures exclusive of a transverse lucency 
involving the great toe for which a fracture could not be 
excluded.

At a personal hearing on appeal in September 1997, the 
veteran described a loss of strength in his service-connected 
toes.  He said he had no spring to his feet and that he walks 
mostly on the ball of his foot.  He also described numbness 
and an ache "that just never goes away."  

VA clinical records, received in September 1997, show that 
the veteran had an excision of a Morton's neuroma on the 
right foot in July 1996 due to chronic painful ambulation.  A 
neuroma of the right foot was also excised in April 1992.  

On a VA examination in October 1997, the veteran complained 
of pain on ambulation and at rest, limited ability to walk 
and stand and difficulty with his balance.  The veteran was 
unable to rise on his toes or heels.  Range of motion of the 
foot was limited by pain to 10 degrees.  There was pain on 
palpation and edema.  The veteran abducted with a cane and 
was apropulsive.  He had decreased skin tone and decreased 
pulses.  The veteran was noted to have degenerative joint 
disease in the midtarsal area, secondary to pes planus and 
tibialis posterior tendon dysfunction.  The Achilles tendon 
was noted to move laterally on weight bearing and to be 
painful on palpation but not on manipulation.  

On VA examination in February 1999, the veteran reported that 
he sustained a fracture of the metatarsals on the right foot 
during service.  It was noted that the veteran had knee 
problems subsequent to service and had replacement of both 
knees as well as foot surgery for Morton's neuromas in 1993 
and 1996.  On physical examination, with respect to the right 
foot, no deformities were evident.  There was minimal, if 
any, restriction of eversion and dorsiflexion of the foot.  

Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
rating for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. 
Part 4, represents the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all the necessary bones, joints and muscles, or associated 
structures or to deformity, adhesions, defective innervation, 
or other pathology, or maybe due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  The intent 
of the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. § 4.59.

Diagnostic Code 5284 for other foot injuries provides a 
10 percent disability rating if the residuals of the injury 
are moderate, a 20 percent rating if moderately severe, and a 
30 percent rating if severe.  38 C.F.R. Part 4, Diagnostic 
Code 5284.  Furthermore, depending on the nature of the foot 
injury in question, a disability rated under Code 5284 may 
involve limitation of motion and therefore may require 
consideration under 38 C.F.R. §§ 4.40 and 4.59.  See 
VAOPGCPREC 9-98.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The residuals of fractures of the 2nd, 3rd and 4th metatarsal 
are manifested by pain, scars and degenerative joint disease.  
The veteran has contended that this disorder produces 
weakness in his toes and numbness as well as interference 
with his ambulation.  On VA examination in October 1997, the 
veteran's examiner indicated that the veteran's service-
connected disability was edematous and caused limited and 
painful range of motion.  Inability to rise on heels and toes 
was also indicated to be caused by service-connected 
disability.  Furthermore we observe that the evidence on file 
shows that the veteran has required several surgical 
interventions for chronic painful ambulation.

The Board concludes that when considering the veteran's pain, 
discomfort and reduced range of motion, as indicated on VA 
examination in October 1997, the disability picture presented 
by his service-connected right foot fracture residuals more 
nearly approximates the criteria for a 20 percent 
rating--moderately severe foot disablement.  38 C.F.R. § 4.7.  

The Board finds that the preponderance of the evidence does 
not support the assignment of a rating greater than 
20 percent.  Here we note that there is no evidence 
suggesting that the service-connected right foot disability 
is severely disabling.  Radiological findings found the 
osseous structures to be essentially unremarkable and the 
veteran's foot has only minimal restrictions of eversion and 
dorsiflexion.  Further, the veteran's ambulation appears to 
be primarily impaired by other disabilities, including 
bilateral knee disorders, which are unrelated to his service-
connected foot problems.

Accordingly, the Board finds that the service-connected 
disability picture more nearly approximates the criteria for 
the assignment of a 20 percent disability evaluation but no 
more.  


ORDER

Entitlement to an increased (20 percent) evaluation for 
residuals of fractures of the 2nd, 3rd and 4th metatarsals of 
the right foot is granted, subject to the laws and 
regulations concerning the payment of monetary benefits.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

 

